Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/841,822 filed 04/07/2020, and also to information disclosure statement, IDS, filed 04/07/2020; 10/09/2020; 11/05/2021, 
Claims 1-5 are currently pending in this application. All claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2019-080997 filed 04/22/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2019; 10/09/2020; and 11/05/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (U.S. PG Publication 2015/0372343) in view of Iizuka et al. (U.S. PG Publication 2016/0118682) and Wakimoto et al. (U.S. PG Publication 2017/0092980)
Regarding Claim 1 and 4 Mitsuhashi discloses a method of manufacturing lithium ion secondary battery and the lithium ion battery (Mitsuhashi Title, Abstract, paragraph 0007, 0024), including a wound electrode assembly 40 ( Mitsuhashi paragraph 0025, 0029) formed by winding strip-shaped positive electrode 50, a strip-shaped negative electrode 60 and a separators 72, 74 (Mitsuhashi Fig. 2, paragraph 0029),  the strip-shaped is equivalent to the plates, the positive electrode has a strip shaped current collector 51 having an active material layer 53 (Mitsuhashi paragraph 0030); the negative electrode has a strip shaped current collector 61 having active material layer 63 (Mitsuhashi paragraph 0034), each of the positive electrode and negative electrode has an active material coated portion 53, 63 and an electrode active material-uncoated portions 52, 62 (Mitsuhashi Fig. 2, paragraph 0030, 0034), the uncoated portion is located in one lateral-side edge or  lateral end of the current collector (Mitsuhashi Fig. 2); the separator 72,74 are 
The wound electrode assembly 40 have a central portion, a positive electrode connection portion 52, and a negative electrode connection portion 62 (Mitsuhashi Fig.2). The central portion is a portion where all the positive electrode strip, the negative electrode strip and the separators are present (Mitsuhashi Fig.2), the positive electrode connection portion is an un-coated part 52 of the positive electrode plate and protrudes towards one side of the central portion (Mitsuhashi Fig.2), and the negative electrode connection portion is an un-coated part 62 of the negative electrode plate and protrudes toward the other side of the  central portion (Mitsuhashi Fig. 2). Then forming the wound electrode assembly 40 by winding the positive electrode plate 50, the negative electrode plate 60 and the separator 72, 74 (Mitsuhashi paragraph 0038). 
Mitsuhashi discloses the separator 72 is the most outer layer (Mitsuhashi Fig 2) and after winding the separator 72 constitutes the most outer layer (Mitsuhashi Fig. 2). But Mitsuhashi is silent about a cutting step of the positive and negative electrode plates and the separator, and fixing a terminal end of the separator. Iizuka discloses a method of winding an electrode assembly that includes a positive electrode plate 34, a negative electrode plate 32 and separators 33 (Iizuka Fig. 4, paragraph 0057, 0058), and a cutting step of the positive electrode plate, the negative electrode plate and the separators employing cutters 161a to 161d to a predetermined length and winding the cut unwound portion (Iizuka Fig. 4, paragraph 0058). Iizuka also disclose a sticking means 167 for sticking an adhesive tape 163 so as to prevent the winding group from being unwound (Iizuka Fig. 4, paragraph 0060). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery and the method of 
Mitsuhashi is silent about a step of heat welding on parts of both lateral ends of the outermost portion of the separator to fix the lateral ends to the electrode assembly. Wakimoto discloses a prismatic secondary battery (Wakimoto paragraph 0012), wherein the electrode assembly is a wound electrode body (Wakimoto paragraph 0110) and the periphery of the separators, equivalent to the outer most portion, is heat welded (Wakimoto paragraph 0059). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery and method of Mitsuhashi by the disclosure of Wakimoto and to have heat welded the peripheral end of the separators to contains the electrodes therein between. Such a modification according to the MPEP is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

    PNG
    media_image1.png
    867
    901
    media_image1.png
    Greyscale

	Mitsuhashi Fig. 2	

Regarding Claim 2 and 5 Iizuka discloses a sticking means 167 for sticking an adhesive tape 163 so as to prevent the winding group from being unwound (Iizuka Fig. 4, paragraph 0060); the adhesive tape 163 is cut into a predetermined length and struck to the winding group (Iizuka paragraph Fig. 4, 0060) equivalent to extend over a part of the lateral end.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (U.S. PG Publication 2015/0372343) in view of Iizuka et al. (U.S. PG Publication 2016/0118682) and Wakimoto et al. (U.S. PG Publication 2017/0092980) and further in view of Specht et al. (U.S. PG Publication 2009/0148756) 
The discussion of Mitsuhashi, Iizuka and Wakimoto as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 Wakimoto is silent about the welding is performed using a probe, and the probe face is tilted. Specht discloses a lithium primary cell (Specht paragraph 0022), and the cell may be in the form of spirally wound cell comprising an anode sheet, a cathode sheet spirally wound with a separator therebetween (Specht paragraph 0022). Specht discloses a method of welding electrode tab to the inside surface of the casing closed end by inserting an electrical spot-welding probe into the cell core, and taking care to avoid contacting the welding probe to the separator starter tab found along a portion of the outer boundary of the cell core (Specht paragraph 0060); thus, allowing the welding probe to be aligned as desired. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the welding method of Wakimoto by employing a welding probe as taught by Specht (Specht paragraph 0060), and to have aligned the welding probe in a desired angle such as tilting so as a avoid contacting certain part of the battery cell to prevent damage to components of the cell during welding as taught by Specht (Specht paragraph 0060). Such a modification is considered applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722